Citation Nr: 0930556	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to January 
1953.  He passed away on December [redacted], 2006.  He passed away in 
December 2006; the cause of the death was listed as liver 
failure due to or as a consequence of hepatitis C induced 
cirrhosis.  The Appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant was provided notice in January 2007, but this 
notice did not include the information required by Hupp v. 
Nicholson, 21 Vet. App. 342 (200), which held that in the 
context of a claim for DIC benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

Most of the Veteran's service treatment records are 
unavailable as they were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri.  
Under such circumstances, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Appellant should be advised 
as to alternative forms of evidence she could use to support 
her claim.

Accordingly, the case is REMANDED for the following action:

1.  Additional notice must be provided 
to the Veteran, including a statement 
of the conditions, if any, for which a 
Veteran was service connected at the 
time of his or her death; an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service- connected condition; and an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

The notice should also include a list 
of alternative documents that might 
substitute for service treatment 
records, including VA military files, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, letters written during 
service, and photographs taken during 
service.  The Appellant must also be 
advised that she can submit photocopies 
of any service treatment records which 
may be in her possession.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

